Citation Nr: 1454252	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-26 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.
 
2.  Entitlement to service connection for malignant melanoma and basal cell carcinoma on the face, also claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.

In November 2012, the Board denied the claims on appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2013 Joint Motion filed by the parties to this matter, the Court, in September 2013, remanded the claims on appeal for additional consideration. 

When this case was most recently before the Board in January 2014, it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, the Board is constrained by the fact that proper adjudication of the claims requires additional development.  38 C.F.R. § 19.9 (2013).

As noted in the August 2013 Joint Motion and January 2014 Board remand, the Veteran did not undergo a VA compensation examination for his claim to service connection for a right wrist disorder.  Moreover, the September 2009 VA compensation examiner who addressed the Veteran's claim regarding a skin disorder utilized an incorrect standard when opining on the issue of service connection.

In response to the Board's January 2014 remand, the Veteran was scheduled for a VA examination in June 2014.  However, after learning that the examiner was a general practitioner and not a specialist, the Veteran left the examination.

The Board notes that in the September 2014 supplemental statement of the case (SSOC), the AOJ outlines a VA examination that was conducted before the January 2014 Board remand in the reasons and bases for the denial of service connection for a right wrist disability.  The Board finds that this examination is inadequate for adjudication purpose as it does not, and could not, respond to the remand directives.

The AOJ sent correspondence to the Veteran inquiring as to whether he desired an examination at this local VA medical center (VAMC) or wanted to travel to another VAMC to see a specialist for rheumatology and dermatology.  The Veteran did not respond directly to this correspondence; instead, the Veteran submitted statements dated in August 2014 that demonstrates his desire to see specialists in regards to his claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination with a specialist in rheumatology to determine the nature and etiology of any right wrist disorders.  Any indicated tests should be accomplished.  The examiner should review the electronic claims folder prior to examination. 

The examiner is asked to comment on the following questions:

a.  Does the Veteran have a current right wrist disability? 

b.  If the Veteran does have a current right wrist disability, is it at least as likely as not that the disorder is related to any in-service disease, event, or injury?  Review of the entire electronic file is required; however, attention is invited to the Veteran's lay assertions that he experienced right wrist problems during service in 1967, and to the fact that he claimed service connection for a right wrist disorder in April 1968, within one year of his discharge from service.

c.  If the examiner finds arthritis in the right wrist, is it at least as likely as not that the Veteran had arthritis in his right wrist either in service or within one year of his January 1968 discharge from service? 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
2.  With regard to the claim to service connection for skin cancer, the Veteran's claims folder should be made available to a VA examiner specializing in dermatology for review and elaboration of the September 2009 VA report and opinion.  The examiner should review the electronic claims file, to include the September 2009 report.  The examiner should offer an opinion on the following question:

Is it at least as likely as not that the Veteran's skin cancer is related to any in-service disease, event, or injury to include sun and/or herbicide exposure while serving in Vietnam?  Note that the record indicates initial diagnosis of skin cancer in the early to mid-2000s. 

If a new examination is deemed necessary, then one should be provided. 

The examiner is notified that the 2009 opinion is inadequate, because the language of the opinion suggests that a probability of greater than 50 percent is required to establish a relationship between the Veteran's current disability and his service.  This is incorrect.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," or that that a different cause has to be more responsible, but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.
 
4.  After all the above development has been completed, readjudicate the claims on appeal.  If an issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

The Board intimates no final outcome on the issues herein remanded. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


